UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-696 (PAE)
                                                                       :
ARI TEMAN,                                                             :            ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        At today’s conference, the Court issued a lengthy bench decision denying the defense’s

motions for vacatur of the defendant’s convictions, for a new trial, and for the Court’s recusal.

The Court’s basis for these rulings are reflected in the transcript of the conference. The Court

requests that the Clerk of Court terminate the motions at Dkt. Nos. 218, 219 and 230.

        The Court also set the following schedule:

             x   Sentencing is scheduled for July 28, 2021 at 1:00 p.m. in Courtroom 1305 of the

                 Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.

             x   The Court authorizes the defense to file a supplemental sentencing submission,

                 limited to the discrete areas identified on the record of today’s conference. This

                 submission is due July 16, 2021.

             x   The Court authorizes the Government to file a response, due July 21, 2021.

             x   By Tuesday, July 13, 2021, defense counsel is to file an affidavit identifying with

                 specificity any concrete respects in which the defendant’s legal interests in this

                 case have been injured by the fact that, for a brief period after trial, he was

                 represented by, among others, an attorney married to an Assistant United States

                 Attorney.
      SO ORDERED.
                               
                            __________________________________
                                  PAUL A. ENGELMAYER
Dated: July 9, 2021
       New York, New York         United States District Judge
